Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections

Claim 6 is objected to because of the following informalities: the claim recites “units of the pages” in line 3, which appears to be “units of pages”. Appropriate correction is required.


Claim 12 is objected to because of the following informalities: the claim recites “units of the pages” in line 4, which appears to be “units of pages”. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,397,515. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

Instant Application 17844846
1. An information processing device comprising:
a display panel comprising a display area including a first area and a second area;
a touch panel which receives a user operation to the display area;
a controller which performs first processing of displaying, when a drawing operation on the first area is received as the user operation, an image based on the drawing operation in the first area; and
a storage, wherein:
the controller performs second processing and third processing in response to the user operation:
the second processing corresponds to processing of causing, when a specific type of operation, excluding the drawing operation, is received as the user operation on the touch panel, a first image and a second image to be stored in the storage, the first image being displayed in the first area, the second image being a reduced image of the first image, and displaying the second image in the second area; and
the third processing corresponds to processing of causing, when an operation of selecting the second image is received as the user operation on the touch panel, the first image corresponding to the selected second image to be displayed in the first area, instead of the image being displayed in the first area.
2
US Patent 11,397,515
1. An information processing device comprising:
a display panel comprising a display area including a first area and a second area;
a touch panel which receives a user operation to the display area;
a controller which performs first processing of displaying, when a drawing operation on the first area is received as the user operation, an image based on the drawing operation in the first area: and
a storage, wherein:
the controller performs second processing and third processing in response to the user operation:
the second processing corresponds to processing of assuming the image being displayed in the first area as a reproduction target image when a specific type of operation, excluding the drawing operation, is received as the user operation on the touch panel, causing the reproduction target image and a reduced image of the reproduction target image to be stored in the storage, and causing the reduced image to be displayed in the second area; and
the third processing corresponds to processing of causing, when an operation of selecting the reduced image is received as the user operation on the touch panel, the reproduction target image corresponding to the selected reduced image to be displayed in the first area, instead of the image being displayed in the first area.

2. The information processing device according to claim 1, wherein the second processing, the controller causes operation information indicating the user operation to be stored in the storage in association with the second image, and causes the second image to be displayed in the second area together with an image indicating the user operation corresponding to the second image, based on the operation information.

2. The information processing device according to claim 1, wherein in the second processing, the controller causes operation information indicating the user operation to be stored in the storage in association with the reduced image, and causes the reduced image to be displayed in the second area together with an image indicating the user operation corresponding to the reduced image, based on the operation information.
3. The information processing device according to claim 1, wherein in the second processing, the controller causes operation information indicating the user operation to be stored in the storage in association with the second image, and in the third processing, the controller causes the first image corresponding to the selected second image to be displayed in the first area together with an image indicating the user operation corresponding to the selected second image, based on the operation information.

3. The information processing device according to claim 1, wherein in the second processing, the controller causes operation information indicating the user operation to be stored in the storage in association with the reduced image, and in the third processing, the controller causes the reproduction target image corresponding to the selected reduced image to be displayed in the first area together with an image indicating the user operation corresponding to the selected reduced image, based on the operation information.
4. The information processing device according to claim 1, wherein in the second processing, the controller assumes an image displayed in a partial area in the first area as the first image, and in the third processing, the controller causes the first image corresponding to the selected second image to be displayed in the partial area, instead of the image being displayed in the partial area.

4, The information processing device according to claim 1, wherein in the second processing, the controller assumes an image displayed in a partial area in the first area as the reproduction target image, and in the third processing, the controller causes the reproduction target image corresponding to the selected reduced image to be displayed in the partial area, instead of the image being displayed in the partial area.
5. The information processing device according the claim 1, wherein:
the specific type of operation includes at least one of a first operation, a second operation, and a third operation:
the first operation corresponds to an operation of giving an instruction regarding selection of a color of the image drawn in accordance with the drawing operation;
the second operation corresponds to an operation of giving an instruction for deleting the image displayed in the first area; and
the third operation corresponds to an operation of giving an instruction for switching, when the first area is assumed as one page, the page.

5. The information processing device according to claim 1, wherein:
the specific type of operation includes at least one of a first operation, a second operation, and a third operation:
the first operation corresponds to an operation of giving an instruction regarding selection of a color of the image drawn in accordance with the drawing operation;
the second operation corresponds to an operation of giving an instruction for deleting the image displayed in the first area; and
the third operation corresponds to an operation of giving an instruction for switching, when the first area is assumed as one page, the page.

6. The information processing device according to claim 5, wherein in the second processing, the controller groups the first image and the second image in units of the pages, and causes the second image to be displayed in the second area in the units of the pages.

6. The information processing device according to claim 5, wherein in the second processing, the controller groups the reproduction target image and the reduced image in units of pages, and causes the reduced image to be displayed in the second area in the units of the pages.


	As shown above, even though claims 1-6 of the instant application and patented claims 1-6 are not identical, they are not patentably distinct from each other because patented claims 1-6 anticipate claims 1-6 of the instant application. In addition, instant claims 7-12 are analogous to instant claims 1-6, and are thus also anticipated by patented claims 1-6.

Allowable Subject Matter

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, Grossman et al. (US 2012/0272192) discloses an information processing device (see 100 in Fig. 1; para[0030])  comprising:
a display panel comprising a display area including a first area and a second area (see 110 in Fig. 1 including areas e.g. in Fig. 3B; para[0031]; para[0051]);
a touch panel which receives a user operation to the display area (para[0030]; e.g. “touch pads, touch screens”);
a controller (see 102 together with 112 in Fig. 1) which performs first processing of displaying, when a drawing operation on the first area is received as the user operation, an image based on the drawing operation in the first area (see Figs. 3B, 4B-5; para[0056]-para[0058]; para[0064]; see e.g. “As shown in FIG. 5, the host application window 310 may display a GUI of application 210”; “A user may use various tools included in the drawing toolbar 512 to create a digital image on the canvas in the document frame 511”); and 
a storage (see 102, 104, 112 and 114 in Fig. 1; para[0030]; para[0032]), wherein:
the controller performs second processing in response to the user operation:
the second processing corresponds to processing of causing, when a specific type of operation is received as the user operation on the touch panel, a first image and a second image to be stored in the storage, the first image being displayed in the first area, the second image being a reduced image of the first image, and displaying the second image in the second area (see Figs. 3B, 5 and 6A; Abstract; para[0040]; para[0044]; para[0047]; para[0051]; para[0058]-para[0059]; para[0062]; para[0064]-para[0065]; “As shown, document workflow window 320 includes one or more graphical representations 610 of events”; e.g. “Each graphical representation 610 represents a portion of the workflow history” when drawing e.g. the star in Fig. 5); and
Sakai et al. (US 2014/0195953) discloses performing third processing in response to a user operation, the third processing corresponding to processing of causing, when an operation of selecting a second image (reduced image) is received as the user operation on the touch panel, a first image corresponding to the selected second image to be displayed in a first area, instead of an image being displayed in the first area (see Fig. 30).
However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the second processing corresponds to processing of causing, when a specific type of operation, excluding the drawing operation, is received as the user operation on the touch panel, a first image and a second image to be stored in the storage, the first image being displayed in the first area, the second image being a reduced image of the first image, and displaying the second image in the second area”, as claimed in claim 1.

Regarding claims 2-6, these claims would be allowable based on their dependency on claim 1.

Regarding claims 7-12, these claims are analogous to claims 1-6, and therefore would be allowable for the same reasons as claims 1-6 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623 
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623